Citation Nr: 1139286	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for stress incontinence and overactive bladder (previously claimed as a fallen bladder). 

2.  Entitlement to service connection for a gynecological disorder, to include ovarian cysts, fibroid tumors, nabothian tumors, cystocele, pelvic inflammatory disease (PID), and urinary tract infections (UTIs), and to include as due to her service-connected menorrhagia and stress incontinence and overactive bladder (previously claimed as a left ovarian cyst).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1988, with subsequent service in the Georgia Army National Guard until 1997. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.

In February 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of the hearing is currently of record.

In June 2008 and November 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matters are now returned to the Board for appellate review. 

The RO certified this appeal to the Board in August 2011.  The Veteran's representative then  submitted additional evidence.  However, the Veteran waived her right to have the RO initially consider this evidence in an August 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to vocational rehabilitation has been raised by the record in an April 2010 claim by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a gynecological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran's current stress incontinence and overactive bladder is shown to be etiologically related to her active military service.


CONCLUSION OF LAW

The criteria for service connection for stress incontinence and overactive bladder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

In addition, if a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran has current diagnoses of stress incontinence and overactive bladder from the September 2008 VA examination report.  

In regards to an in-service incurrence of her current diagnoses, the Veteran's service treatment records (STRs) document that she was pregnant on four occasions during her active duty - in 1979, 1980, 1983, and 1984.  At her September 2008 VA examination, the Veteran reported that she had four vaginal deliveries.  The STRs do not document these vaginal deliveries during the Veteran's active duty.  However, at her February 2008 Board hearing, the Veteran testified that she saw a private Obstetrician during her active duty.  These private treatment records are unavailable.  The law allows the Board to find in the Veteran's favor in this case since there is probative evidence for and against the Veteran's claim as to whether she had vaginal deliveries during her active military service.  VA must resolve reasonable doubt in his favor and conclude she has the necessary in-service incurrence.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  At her February 2008 Board hearing, the Veteran also testified that she experienced constant leaking during her active military service.


Additionally, the claims file contains a medical opinion relating the Veteran's current disorder to her active military service.   Specifically, the July 2011 VA examiner, following a physical examination of the Veteran and a review of the claims file, diagnosed the Veteran with stress urinary incontinence.  The VA examiner then determined that the Veteran's current stress urinary incontinence was "secondary to childbirth."  The VA examiner indicated that this disorder is "exacerbated by activity and aging."  The VA examiner then provided a confusing conclusion stating that it was less likely than not that the condition was aggravated significantly by military service.  Though this opinion appears to be negative, it is not.  The examiner indicates a positive association between the current disorder and the multiple pregnancies that occurred in service.  The standard for a grant in this case is not "significant aggravation."  As such, the claim may be allowed.   

Additionally, the claims file contains no evidence to the contrary of this nexus opinion regarding direct service connection.  Thus, the Board finds that, at the very least, the evidence is in equipoise as to the relationship between the Veteran's current disorder and her active military service.  Resolving all doubt in favor of the Veteran, the evidence supports an award of service connection for the Veteran's stress incontinence and overactive bladder.  38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.  

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's appeal.  This is so because the Board is 
taking action favorable to the Veteran by reopening and granting the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

ORDER

The claim for service connection for stress incontinence and overactive bladder is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.  

First, as noted in the previous Board Remand dated in November 2009, the Veteran seeks service connection for a gynecological disorder that she contends arose during her active military service, to include her service in the Georgia Army National Guard.  The file shows she was discharged from the National Guard in 1997.  Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing active duty for training (ACDUTRA), or from an injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2011).  

It is essential that details about the character of the Veteran's military service be ascertained, and that all associated STRs be obtained before adjudication can take place.  Following the Board's November 2009 Remand, the RO/AMC obtained the Veteran's STRs from her National Guard service.  However, to date, the RO/AMC have not made a Formal Finding regarding the Veteran's exact dates of her National Guard service and the character of this service, to include whether the Veteran had any ACDUTRA and INACDUTRA periods.  The RO/AMC's action of obtaining the treatment records does not comply with the previous Remand directive.  Appropriate steps must be taken to obtain the requested information.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).
Second, the Board remanded the appeal, in pertinent part, for a VA examination.  The Veteran was provided this examination in July 2011.  The Board finds this examination to be inadequate.  Specifically, the VA examiner provided a medical opinion concerning the Veteran's left ovarian cyst, but the VA examiner did not provide a VA examination concerning all of the Veteran's gynecological disorders, including ovarian cysts, cystocele, fibroid tumors, nabothian tumors, PID, and UTIs.  The Veteran has in-service and post-service medical treatment for these disorders.  Therefore, the Board finds that a medical opinion discussing all of these disorders is needed before the claim can be decided on the merits.  The VA examiner also did not provide a medical opinion concerning secondary service connection, to include whether the Veteran's gynecological disorder is related to her service-connected stress incontinence and overactive bladder and her service-connected menorrhagia.  At her February 2008 Board hearing, the Veteran testified that all of these disorders are intertwined.  The Board finds that a VA medical opinion concerning secondary service connection is necessary to decide this claim.  38 C.F.R. § 3.310 (2011).  Therefore, a remand is required to obtain another VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Charleston, South Carolina, are dated since April 2010.  All updated treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran has not been provided with a proper duty-to-assist notice letter for her gynecological disorder claim.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for a gynecological disorder, to include ovarian cysts, fibroid tumors, cystocele, nabothian tumors, PID, and UTIs, to include as due to her service-connected menorrhagia and service-connected stress incontinence and overactive bladder.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

2.  Contact the Georgia Army National Guard and request that (1) it verify the dates of each of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA with the Georgia Army National Guard, and (2) forward any and all available STRs associated with such duty that are not already incorporated in the record.  If no additional STRs are located or if the dates and character of the Veteran's service in the Georgia Army National Guard cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC should make a Formal Finding regarding the Veteran's exact dates of active duty, ACDUTRA, and INACDUTRA.  These dates must be provided to the VA examiner.


4.  Ask the Veteran for the names and addresses of any private providers who have treated her for her gynecological disorder.  With the appropriate authorization from the Veteran, obtain any available records identified.  
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Obtain all pertinent VA outpatient treatment records from the Charleston, South Carolina VAMC since April 2010 that have not been secured for inclusion in the record.

Additionally, the RO/AMC should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her gynecological disorder, to include ovarian cysts, fibroid tumors, cystocele, nabothian tumors, PID, and UTIs.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, her STRs, her post-service private treatment records, and the medical literature have been reviewed in forming the medical opinion.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has a current gynecological disorder, to include ovarian cysts, cystocele, fibroid tumors, nabothian tumors, PID, and UTIs, that is related to her active military service, to include the numerous in-service treatments for UTIs, PID, uterus infection, and gynecological surgery. 

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has a current gynecological disorder, to include ovarian cysts, cystocele, fibroid tumors, nabothian tumors, PID, and UTIs, that is related to her service-connected stress incontinence and overactive bladder and her service-connected menorrhagia.  Each disorder must be discussed in the above terms.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for a gynecological disorder, to include ovarian cysts, fibroid tumors, cystocele, nabothian tumors, PID, and UTIs, and to include as due to her service-connected menorrhagia and service-connected stress incontinence and overactive bladder.  If the claim 
remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


